SEABURY, J.
The plaintiff was employed as a model by the defendant, who was a furrier. She claims that during the luncheon hour her employer told her to remain in the store, and that he assaulted her and attempted to kiss her. The plaintiff was uncertain as to the date of the alleged assault, and admits that she made no outcry, and told no one of the occurrence shortly after she claims it happened. She testified that after the assault the defendant left the place, but that she remained until late in the afternoon, as she wished to tell the defendant upon his return what she thought of his conduct. The plaintiff was not corroborated, either by witnesses or circumstances. The defendant denied absolutely the charge against him, and testified that the plaintiff was an inexperienced and incompetent model, and that he “called her down for not standing straight,” and that the next morning she did not appear at the store. The defendant was cbrrob.orated in some respects by the testimony of two of his employés. Upon cross-examination counsel for the plaintiff asked the defendant whether he had ever been divorced. This inquiry was followed up with a dozen more of a similar nature, asking whether he had not been named as a co-respondent in a divorce suit and had papers served upon him in such an action. All of these questions were objected to by the defendant’s counsel, but the objections were overruled, and the defendant duly excepted.
In view of the nature of the case, it is apparent that these questions were asked solely to prejudice the defendant in the eyes of the jury. In no view of the case were they relevant. The objection to them should have been promptly sustained by the court, and counsel for the plaintiff prohibited from asking other questions of a like nature. We think it probable that, in a case where the issue was so narrow as it was here, the defendant may have been prejudiced by the suggestions which were repeatedly made in these questions. A verdict won by such means is not fairly won, and will not be allowed to stand. The courts *235of late have had frequent occasion to rebuke improper conduct of this kind, and have repeatedly enunciated the rule that, where such conduct is resorted to, the judgment will be reversed. Salutary results from this rule can only be secured by the action of the courts in adhering consistently to it, to the end that it may be understood that resort to such unfair means will in every case carry with it the penalty of a reversal. This case should be retried, and submitted to another jury to pass upon, under circumstances that secure a fair trial to both of the parties.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.